DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 and 14 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 5, 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 5 at line 1-2 the limitation recites “bone plate is implanted on the femur bone”.  This limitation cannot be satisfied without the inclusion of the human organism, or the femur bone, therefore, applicant is claiming the femur as part of the invention.  In claim 14 at line 10 the limitation recites “when implanted in the femur bone”.  This limitation cannot be satisfied without the 
Instead, applicant should use “adapted to” or “configured to” language within the claims to overcome the 101 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutoit et al (US Patent 8147493B2).
Dutoit discloses a bone plate capable of being implanted in a femur bone having a prosthesis implanted therein (bone-fixation device, Fig. 1-6).  Specifically in regards to claim 1, Dutoit discloses the bone plate (1) comprising: a shaft portion (2) defining a plurality of holes (13); and a trochanteric portion (section 25 of 1 having 4a-4d) proximal to the shaft portion (2) having two arms (4a,4b) forming a concave shape (see Fig. 6) and defining a plurality of holes (5) for receiving screws, such that when implanted, the two arms (4a,4b) are configured to at least partially wrap around and attach to the femur bone (Fig. 1 and 6; and Col. 4 lines 41-44, 
In regards to claim 2, Dutoit discloses wherein at least some of the plurality of holes (5) of the arms (4a,4b) have trajectories such that screws implanted within the holes (5) do not collide with the prosthesis (As can be seen in Fig. 6, the screw 20 in arm 4 would not collide with an implant placed on the femoral head.) (Fig. 6).
In regards to claims 3 and 11, Dutoit discloses wherein the at least some of the plurality of the holes (5) of the arms (4a,4b) are configured for polyaxial locking of screws, and wherein the holes (5) of the arms (4a,4b) are configured to receive locking and non-locking screws (The limitations describing the type of screws used in the holes in the arms is interpreted as a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case there is nothing in the Dutoit reference that teaches away from using either locking and non-locking screws or polyaxial locking screws in the arms.) (Fig. 1-6).
In regards to claims 4-5, Dutoit discloses wherein the arms (4a,4b) define an open interior region, and wherein when the bone plate (1) is implanted on the femur bone, the open interior region is configured to be positioned on at least a portion of the greater trochanteric 
In regards to claim 6, Dutoit discloses wherein the arms (4a,4b) are curved radially inwardly (Fig. 6).
In regards to claim 7, Dutoit discloses wherein the shaft portion (2) and the trochanteric portion (section 25 of 1 having 4a-4d ) are integral (Fig. 1-2).
In regards to claims 12-13, Dutoit discloses two bendable extensions (4c,4d) positioned between the two arms (4a,4b), and wherein each bendable extension (4c,4d) defines a hole (5) for receiving a screw (Fig. 1 and 5; and Col. 4 ln 61 to Col. 5 line 9; Col. 5 lines 21-29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornier (US Patent Pub. 20040210220A1) in view of Probe (US Patent Pub. 20080086137A1).
Tornier discloses a bone plating system capable of being implanted in a femur bone having a prosthesis implanted therein (osteosynthesis plate for the upper end of the arm bone, Fig. 1-4).  Specifically in regards to claim 14, Tornier discloses the bone plating system comprising: a bone plate (1) having a shaft portion (3) defining a plurality of holes (5,6) and a trochanteric portion (portion of 1 having 4 and 9) proximal to the shaft portion (3) and having two arms (4 and 9 shown in Fig. 1 below) forming a concave shape (see Fig. 2-4) and defining a 


    PNG
    media_image1.png
    583
    1465
    media_image1.png
    Greyscale

Figure 1: Tornier demonstrating the arms of the bone plate and the extensions.

Probe discloses a bone plating system capable of being implanted in a femur bone having a prosthesis implanted therein (fixation of femoral neck fractures, Fig. 1-2).  Specifically in regards to claim 14, Probe discloses the bone plating system (400) comprising: a bone plate having a shaft portion (210), and a trochanteric portion (260) (Fig. 4; and Page 3 Para. [0022]).  Probe also discloses a first screw (220-222) having a shaft having a first length; and a second screw (261) having a shaft having a second length, the second length being less than the first length, and wherein when implanted in the femur, the first screws (220-222) are implanted within the first holes (213-215, see fig. 2) and the second screws (261) are implanted within the second holes (hoe for 261 in Fig. 4) (If the screws through the central tabs of Tornier were to be modified with the screw lengths of Probe then shorter screws, similar to the screw 261 of Probe, would be in holes 10 of the central tabs 9 of Tornier while the longer screws would be in holes 8 of Tornier.) (Fig. 2 and 4; and Page [0019] and [0022]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the screws through holes 10 of the central tabs 9 of Tornier to be short length screws and the screws through holes 8 of Tornier to be longer length screws as taught in Probe since this would allow for the placement of the screws without fear that the screws will impact each other within the bone.
In regards to claim 15, Tornier discloses wherein the shaft portion (3) and the trochanteric portion (portion of 1 having 4 and 9) of the bone plate are integral (1-4).

Response to Arguments
Applicant’s amendments filed on 3/11/21 hove overcome the 101 rejection of claim 1 and the 112 rejection of claim 5 which are hereby withdrawn.  However, the 101 rejection of claims 5 and 14 still remain since they have not been corrected.
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive. Applicant argues that neither the Dutoit, Tonier, nor the Probe reference disclose wherein the hole in one arm is configured to direct an end of a screw inserted therein to be adjacent the opposite arm.  In response to applicant's argument the claim requires that the hole in the arm of the bone plate be capable of directing a screw end towards the opposite arm, and since the arms in the Tornier and Dutoit are bendable they are fully capable of being bent in such a way so as to allow the end of a screw to be pointed toward the opposite arm.  The applicant has not pointed to any specific portion of either reference that demonstrates that this action is not capable of being performed or wherein this action is taught against.  Therefore, since the prior art structure is capable of performing the limitation, then it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775